Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6, 7, 8, 15, and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In the above claims, the recited limitations related to “a sub-peak threshold generator that generates first and second sub-peak thresholds that are predetermined fractions of the peak amplitude determined by the peak detector” or patentably similar limitation is already recited in the corresponding independent claims as currently amended (“failing to further limit the subject matter of the claim upon which it depends”).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A system for determining a metric of a cloud atmosphere, the system comprising: a light projector configured to project a pulse of light into a cloud atmosphere; a light sensor configured to detect a portion of the projected pulse of light backscattered by the cloud atmosphere; a peak detector configured to determine a peak amplitude of the detected portion; a sub-peak threshold generator that generates first and second sub-peak thresholds that are predetermined fractions of the peak amplitude determined by the peak detector; a timer configured to determine a time difference between a first reference time and a second reference time, the first reference time corresponding to either a time at which an amplitude of the detected portion occurs or a time at which the amplitude of the detected portion equals or crosses the first sub-peak threshold, and the second reference time corresponding to a time at which the amplitude of the detected portion equals or crosses the second sub-peak threshold; one or more processors; and calculate, based on the peak amplitude of the detected portion, a backscatter coefficient; calculate, based on the time difference between the first and second reference times, an optical extinction coefficient; and calculate, based on the calculated backscatter and optical extinction coefficients, the metric of the cloud atmosphere.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations).  
Claims 13 and 18.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: a light projector configured to project a pulse of light into a cloud atmosphere; a light sensor configured to detect a portion of the projected pulse of light backscattered by the cloud atmosphere; a peak detector configured to determine a peak amplitude of the detected portion; a sub-peak threshold generator that generates first and second sub-peak thresholds that are predetermined fractions of the peak amplitude determined by the peak detector; a timer configured to determine a time difference between a first reference time and a second reference time, one or more processors; and computer-readable memory encoded with instructions;
In Claim 12: similar as above in Claim 1;
In Claim 18: a light sensor having a detection surface aligned with the laser projector so as to detect a portion of the projected pulse of light backscattered by the cloud atmosphere, the light sensor further configured to generate, at an output port of the light sensor, a detection signal 
With regards to Claim 1, the additional element in the preamble of “A system for determining a metric of a cloud atmosphere” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use.  Using a light projector and a light sensor represent a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception.  A peak detector, a sub-peak threshold generator, a timer, and processor with computer readable memory (generic processor) are generally recited and are not qualified as particular machines and represent insignificant extra-solution activity. “All uses of the recited judicial exception require such data gathering or data output” (MPEP 2106.05(g)).
Similar limitations that are recited in Claim 13 are also generically recited and represent extra-solution activity to the judicial exception. Additional elements of Claim 18 further include a logarithmic amplifier that generates a logarithmic signal and a cloud metric calculator are generally recited and are not qualified as particular machines.

However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis). 
The claims, therefore, are not patent eligible.  
With regards to the dependent claims, Claims 2-12 and 14-17 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly more” test under the step 2B for the same reasons as discussed with regards to the independent claims. 
The above dependent claims are, therefore, also ineligible.
Examiner Note:
With regards to Claims 19 and 20, the claims recite additional elements that are meaningful and indicate a practical application. These claims are patent-eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 7, 9, 10, 12, 13, 15-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaare Joseph Anderson et al. (US 2017/0268993 A1), hereinafter ‘Anderson’ in view of James O. Muirhead at al. (US 5913159), hereinafter ‘Muirhead’.

With regards to Claim 1, Anderson discloses a system for determining a metric of a cloud atmosphere (Apparatus and associated methods relate to determining metrics of water particles in clouds, Abstract), the system comprising: 
a light projector configured to project a pulse of light into a cloud atmosphere (Optical transmitter 12, Fig.2; a pulsed laser system configured to generate a first pulse of circularly polarized light having a first wavelength [0004]); 

a peak detector configured to determine a peak amplitude of the detected portion (Each of the two analog channels includes a peak detector configured to generate a signal indicative of a peak of a light signal reflected by a cloud [0004]); 
a timer configured to determine a time difference between a first reference time and a second reference time (sample and hold component 34 measures a time interval between when the signal drops below two different threshold values [0022]), 
the first reference time corresponding to either a time at which the peak an amplitude of the detected portion occurs or a time at which the amplitude of the detected portion equals or crosses a first threshold, and the second reference time corresponding to a time at which the amplitude of detected portion equals or crosses a second threshold (sample and hold component 34 can sample and hold the electrical output signal at two distinct times following the time of the detected peak or the laser pulse [0022];  the received analog signals include binary signals indicative of when the reflection of the optical signal falls below predetermined thresholds [0034]; Fig.3); 
one or more processors; and computer-readable memory encoded with instructions that, when executed by the one or more processors (Figs.1 and 2, Microprocessor 28), cause the system to: 
calculate, based on the peak amplitude of the detected portion, a backscatter coefficient (Peak 44, and one or more sample and hold signals 40, 42 can be used to 
calculate, based on the time difference between the first and second reference times, an optical extinction coefficient (a detected peak and a detected peak slope can be sufficient to determine both a backscatter coefficient and an optical extinction coefficient [0024]; Peak 44, and one or more sample and hold signals 40, 42 can be used to calculate a backscatter coefficient and an optical extinction coefficient [0026]; two sample and hold signals is sufficient to calculate both the backscatter coefficient β and the optical extinction coefficient α. [0026]); and 
calculate, based on the calculated backscatter and optical extinction coefficients, the metric of the cloud atmosphere (determining an ice/liquid ratio in a cloud, the method comprising: … determining, for at least one of the first and second reflected light signals, an extinction coefficient; and determining, for each of the first and second reflected light signals, a backscatter coefficient, Claim 13; Fig.3; The calculated model parameters then can be used to determine the various cloud metrics [0010]; Ice/liquid calculation engine 68 calculates, based on the calculated model param Fig. 3
eters, an ice/liquid ratio of water particles in the cloud formation [0035]).
However, Anderson is silent with regards to specifically identifying a first and second sub-peak thresholds that are either equaled or crossed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson to set specific thresholds (threshold values) as a first and second sub-peak thresholds that correspond to amplitudes below the peak amplitude corresponding to values reached/crossed by 
Anderson also does not disclose a sub-peak threshold generator that generates first and second sub-peak thresholds that are predetermined fractions of the peak amplitude determined by the peak detector.
Muirhead discloses generating sub-peak thresholds that are predetermined fractions of the peak amplitude determined by the peak detector (The invention provides a threshold detection circuit that will detect the instant when the amplitude of the leading or trailing edge of a received pulse crosses a threshold which is a predetermined fraction of the peak pulse amplitude of the received signal independent of the amplitude thereof, Col.2, Lines 16-21).  
Muirhead also discloses two sub-peak thresholds (The circuit of FIG. 4 is identical to that of FIG. 2 with the exception that an additional threshold comparator 40' is added and the time measurement circuit is implemented differently as shown in FIG. 5. The second threshold comparator 40' detects the trailing edge, Col.5, Lines 3-7; Fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson in view of Muirhead to use a sub-peak threshold generator that generates first and second sub-peak thresholds that are predetermined fractions of the peak amplitude determined by the peak detector to detect when the signal crosses a threshold independently of the signal strength (The invention provides a threshold detection circuit that will detect the instant when the 

With regards to Claim 2, Anderson discloses the light sensor is further configured to generate a detection signal indicative of the detected portion (Optical receiver 16 generates an electrical output signal in response to receiving a light signal reflected from cloud 30 [0020]).

With regards to Claim 3, Anderson discloses the peak detector is further configured to generate a peak signal indicative of the peak amplitude of the detection signal (a peak detector configured to generate a signal indicative of a peak of a light signal reflected by a cloud [0004]; Peak 44, Fig.3). 

With regards to Claim 6, Anderson in view of Muirhead discloses the claimed invention as discussed in Claim 1 including using second sub-peak thresholds.
However, Anderson does not disclose a threshold generator configured to calculate the second sub-peak threshold, wherein the second sub-peak threshold is indicative of a predetermined fraction of the peak amplitude of the detected portion.
Muirhead discloses a sub-peak threshold that is indicative of a predetermined fraction of the peak amplitude of the detected portion (The invention provides a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson in view of Muirhead to use a threshold generator configured to calculate the second sub-peak threshold, wherein the second sub-peak threshold is indicative of a predetermined fraction of the peak amplitude of the detected portion because of such threshold’s independence of a peak signal amplitude as known in the art and discussed in Muirhead above.

With regards to Claim 7, Anderson in view of Muirhead discloses the claimed limitations as discussed in Claims 6 and 2, where the second sub-peak threshold that is indicative the predetermined fraction of the peak signal would be similar to the second sub-peak threshold indicative of a predetermined fraction of the peak amplitude from the standpoint of independence from a signal strength of the detected signal.

With regards to Claim 9, Anderson discloses the claimed invention as discussed in Claim 1, including comparing the detected portion with second sub-peak thresholds in determining whether thresholds are reached (equaled) or crossed.
However, Anderson does not disclose a comparator configured to compare the detection portion with the second sub-peak threshold.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson in view of Muirhead to use a known on the art comparator as discussed above to compare the detection portion with a threshold such as the second sub-peak threshold to determine whether the threshold is crossed/reached.

With regards to Claim 10, Anderson in view of Muirhead discloses the claimed limitations as discussed in Claims 9 and 7, wherein the comparator is further configured to generate a comparison signal indicative of a comparison of the detection signal and the threshold signal as discussed in Claim 9 (the threshold comparator outputs a threshold detection mark, Col.3, Lines 55-64, Muirhead).

With regards to Claim 12, Anderson further discloses the calculated could metric is selected from the list consisting of: liquid water content; droplet size distributions; and 

With regards to Claim 13, Anderson in view of Muirhead discloses the claimed limitations as discussed in Claim 1.



With regards to Claim 15, Anderson in view of Muirhead discloses the claimed invention as discussed in Claims 6 and 13.

With regards to Claim 16, Anderson in view of Muirhead discloses the claimed invention as discussed in Claims 9 and 13.

With regards to Claim 17, Anderson in view of Muirhead discloses the claimed limitations as discussed in Claims 12 and 13.

With regards to Claim 19, Anderson in view of Muirhead discloses the claimed limitation as discussed above with regards to Claims 6 and 18.
However, Anderson is silent with regards to a threshold generator having an input port electrically coupled to the output port of the peak detector so as to receive therefrom the peak signal.


With regards to Claim 20, Anderson in view of Muirhead discloses the claimed limitation as discussed above with regards to Claims 4, 10, and 18.
However, Anderson is silent with regards to the amplifier further comprises: a comparator having two input ports electrically coupled to the output ports of the logarithm amplifier and the threshold generator so as to receive therefrom the amplifier signal and the threshold signal, respectively, the comparator configured to generate, at an output port of the comparator, a comparator signal indicative of a comparison of the amplifier and threshold signals.
Muirhead discloses the amplifier (18, Fig.1) further comprises: a comparator (26 and/or 28, Fig.1) having two input ports electrically coupled to the output ports of the logarithm amplifier (through Subtractor 24, Fig.1) and the threshold generator (S/N Threshold and/or Threshold Voltage, Fig.1) so as to receive therefrom the amplifier signal and the threshold signal, respectively, the comparator configured to generate, at an output port of the comparator, a comparator signal indicative of a comparison of the amplifier and threshold signals (Threshold Detection Mark, Fig.1 and/or Output Enable, Fig.1).
.




Claims 4, 5, 8, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Muirhead, in further view of Richard F. Hazel et al. (US 3519354 A), hereinafter ‘Hazel’.

With regards to Claim 4, Anderson in view of Muirhead discloses the claimed invention as discussed in Claim 1.
However, Anderson does not disclose a logarithm amplifier configured to generate a logarithm signal based on a logarithm of the detected portion.
Hazel discloses a logarithm amplifier configured to generate a logarithm signal based on a logarithm of the detected portion (The backscattered radiation is received and detected in optical receiver 58, linearly amplified in amplifier 59 and then logarithmically amplified in logarithmic amplifier 60, Col.6, Lines 35-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson in view of Muirhead, and Hazel 

With regards to Claim 5, Anderson in view of Muirhead discloses the claimed invention as discussed in Claim 1.
In addition, Anderson in view of Muirhead, and Hazel discloses a logarithm amplifier configured to generate a logarithm signal based on a logarithm of the detection signal as discussed in Claim 4.
Hazel further discloses generating a peak signal indicative of peak amplitude of the logarithm signal as shown in Fig.3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson in view of Muirhead, and Hazel to generate, by a peak detector as discussed in Claim 1, a peak signal indicative of peak amplitude of the logarithm signal (Fig.3) that follows a backscattered signal, as shown in Fig.2 (waveform of FIG. 2, which, when operated upon logarithmically yields the plot of FIG. 3, Col.6, Lines 47-49. Hazel) to analyze a portion of the backscattered signal after the peak (falling portion) expressed in a logarithmic (stronger signal) scale.

With regards to Claim 8, Anderson in view of Muirhead, and Hazel discloses the claimed invention as discussed in Claim 5.

Anderson in view of Muirhead discloses a threshold generator configured to calculate the second sub-peak threshold, wherein the second sub-peak threshold is indicative of a predetermined fraction of the peak amplitude of the peak signal, and wherein the threshold generator is further configured to generate a threshold signal indicative the predetermined fraction of the peak signal as discussed in Claims 6 and 7.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson in view of Muirhead, and Hazel to use a threshold generator configured to calculate the second sub-peak threshold, wherein the second sub-peak threshold is indicative of a predetermined fraction of the peak amplitude of the peak signal, and wherein the threshold generator is further configured to generate a threshold signal indicative the predetermined fraction of the peak signal for the reasons discussed with regrds to Claims 6 and 7 above.

With regards to Claim 11, Anderson in view of Muirhead, and further in view of Hazel discloses the claimed limitations as discussed in Claims 10 and 8.

With regards to Claim 14, Anderson in view of Muirhead, and Hazel discloses the claimed limitation as discussed above with regards to Claims 4 and 13.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Muirhead, further in view of Hazel, and further in view of Joerg Baumgart (DE 102007021452 A1), hereinafter ‘Baumgart’.
Anderson in view of Muirhead, and Hazel discloses the claimed limitations as discussed above with regards to Claims 4, 5, and 1.
However, Anderson is silent with regards to a light sensor having a detection surface aligned with the laser projector so as to detect a portion of the projected pulse of light backscattered by the cloud atmosphere, the light sensor further configured to generate, at an output port of the light sensor, a detection signal indicative of the detected portion and an output port of the logarithm amplifier and a peak detector having an input port electrically coupled to the output port of the logarithm amplifier so as to receive therefrom the amplified signal.
Baumgart discloses a light sensor having a detection surface aligned with the laser projector so as to detect a portion of the projected pulse of light backscattered by the cloud atmosphere (it is suitable for a simple measurement to observe the scattered portion each in the backscatter direction. In this case, both the laser source for emitting the Laser light and a correspondingly designed detection device attachable in the same place. It is therefore a single one Examination device, which is used to examine a remote Aerosol cloud is aligned to this, emits laser light there and detected from there backscattered laser light, see attached machine translation).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson in view of Muirhead, Hazel, and Baumgart, to use detection surface aligned with the laser projector so as to detect a portion of the projected light backscattered by the cloud atmosphere (Aerosol, Baumgart) as known in the art of optics while using an output port of the light sensor for signal transmission to electrically couple the detected portion signal to a logarithmic amplifier as known in the art and shown, for example, in Muirhead (Fig.1).
Muirhead further discloses an output port of the logarithmic amplifier and a peak detector having an input port electrically coupled to the output port of the logarithm amplifier so as to receive therefrom the amplified signal (Logarithmic amplifier 65, Peak detector 75, Fig.5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson in view of Muirhead, Hazel, and  Baumgart while using a logarithmic amplifier to detect peaks, to provide appropriate signal/port connections as known in the art.

Response to Arguments
35 USC § 101
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. 
the main concern of § 101 eligibility revolves around the concept of an allegedly abstract idea preempting every application of "collecting information, analyzing it, and displaying certain results." (Electric Power Group, LLC v. ALSTOM SA, 830 F. 3d 1350, 1354). 
In response, Applicant traverses the §101 rejections, because the in contrast to allegedly being abstract ideas, the backscatter coefficient, the optical extinction coefficient and the metric of the cloud atmosphere are very specific in nature … a person of ordinary skill in the art would understand three recited limitations as being tightly circumscribed as metrics associated with the peak of a backscattered optical signal, and a post-peak slope of the backscattered optical signal, which are used to calculate a metric of a cloud atmosphere. Myriad applications of collecting information, analyzing such information, and displaying results are outside the circumscribed boundaries of the recited invention. Thus, the allegedly abstract ideas recited by Applicant's claims only narrowly preempts computations associated with determining such cloud atmosphere metrics. Therefore, the rejection fails.
 The Examiner respectfully submits that preemption is not a standalone test for eligibility. Questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo, as explained by the Federal Circuit in
OJP and Sequenom. Moreover, while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. See OIP Technologies, Inc. v. Amazon.com, Inc., 788 F.3d 1359, 115 U.S.P.Q.2d 1090 (Fed. Cir. Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 115 U.S.P.Q.2d 1152 (Fed. Cir. 2015).
The Examiner also notes that the newly added limitation only generically recite “a generation of these post-peak thresholds” that is a necessary step to execute an abstract idea based on determining a time difference between reference times corresponding to these thresholds.  This is not a meaningful limitation.
The described in the specification “resistor divider network” shown in Fig. 3 is not recited in the claim.

35 USC § 103

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection necessitated by the amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863